ON APPLICATION FOR REHEARING
On the application of plaintiff, we grant a rehearing to address the incorrect citation of the article by Ellman and Kaye contained in our opinion. The language quoted should have been attributed to Professor Blakesley and his treatise on Family Law. However, any discussion of the probability of paternity in our opinion is superfluous since the trial court’s judgment was based on its finding that plaintiff did not conceive on the date that she alleged she had intercourse with the defendant. In its reasons for judgment, the trial court wrote:
Therefore, the Court finds that D.J. was incapable of conceiving on November 24, 1982 or November 25, 1982 and therefore, the minor child is not the child of B.B.
Given these findings, the Court finds it unnecessary to address the issue of the blood test.
The trial court’s conclusions are drawn from evidence in the record and we find no manifest error in its judgment. Canter v. Koehring Co., 283 So.2d 716 (La.1973); Arceneaux v. Domingue, 365 So.2d 1330 (La.1978).
Accordingly, the trial court’s judgment is affirmed.